Citation Nr: 0004440	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969 and from November 1969 to December 1970.

By rating decision dated in June 1998, the Regional Office 
(RO) concluded that the evidence submitted by the veteran was 
not sufficient to provide a new factual basis, and did not 
reopen his claim for service connection for PTSD.


REMAND

In a decision dated November 1989, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for PTSD.  Subsequently, the veteran sought to 
reopen his claim and, by decision in June 1991, the Board 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection for 
PTSD remained denied.

The Board acknowledges that the June 1998 rating decision 
noted that the veteran's claim had previously been denied by 
the Board on the basis that there was no confirmed diagnosis 
of PTSD.  The present rating action concluded that the 
evidence was not sufficient to provide a new factual basis on 
which the claim could be reopened.  Additionally, the Board 
points out that the RO did not provide the veteran with the 
laws and regulations governing the finality of prior 
decisions in the July 1998 statement of the case or the 
supplemental statement of the case issued in March 1999.  

The Board must consider whether new and material evidence has 
been submitted, even where the RO fails to do so.  Wakeford 
v. Brown, 8 Vet. App. 237 (1995). However, it could be a 
denial of due process for the Board to consider the veteran's 
claim on a basis different from that of the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the following 
principles are applicable to the determination on whether new 
and material evidence has been submitted.  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (1999).  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented which provides a basis warranting 
reopening the case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, U.S. Vet. App. 12 Vet. App. 209 
(1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. 12 Vet. App. 321 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should advise the veteran of 
the need to submit new and material 
evidence to reopen his claim of 
entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.156 (1999).  

2.  The RO should then determine whether 
the veteran has submitted new and 
material evidence sufficient to reopen 
his claim.  If the RO determines that new 
and material evidence has been submitted, 
it should reopen the claim, determine 
whether the duty to assist with the 
development of that claim has been met, 
(if not, appropriate development should 
be undertaken), and decide the claim on 
the basis of all evidence both old and 
new.

3.  If the RO determines that new and 
material evidence has not been submitted, 
it should issue a supplemental statement 
of the case containing all relevant laws 
and regulations referable to the finality 
of prior Board decisions and new and 
material evidence.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




